


Exhibit 10.45

 

DEFERRED COMPENSATION AGREEMENT

 

BETWEEN

 

COMBINED INSURANCE COMPANY OF AMERICA

 

AND

 

RICHARD M. RAVIN

 

This Deferred Compensation Agreement (Agreement) entered into this 8th day of
Jan 1983 by and between Combined Insurance Company of America, an Illinois
insurance corporation located at 707 Skokie Blvd., Northbrook, Illinois
(Combined) and Richard M. Ravin, who is employed by Combined as Vice-President
Divisional Manager, New Diamond Division of  Combined, residing at 3136 Hemlock
Lane, Northbrook, Illinois 60062 (Employee),

 

WITNESSETH:

 

WHEREAS, the Employee desires to defer any bonus(es) and SIP renewals he may
become eligible for during the year 1983 (other than Combined’s Christmas bonus
and the first $10,000 of contractual bonus(es)), and

 

WHEREAS, Combined is agreeable to such deferral.

 

NOW THEREFORE, in consideration of the Employee’s future services for Combined
and other good and valuable consideration, Combined and the Employee do hereby
agree as follows:

 

1.                               Amount Deferred.  Subject to the limitation
hereinafter set forth in this paragraph, the Employee hereby agrees to defer
receiving from Combined any bonus(es) (other than the first $10,000 of
contractual bonus(es) and Combined’s usual Christmas bonus) and any SIP
renewals, which may become payable to the Employee during the period from
January 1, 1983 to December 31, 1983, (Accumulation Period), if the amount of
such bonus(es) and SIP renewals exceeds $2,000.  The amount deferred hereunder
shall not exceed 20% of the Employee’s aggregate compensation paid to him on
December 31, 1983.  In the event that the Employee becomes entitled to receive a
bonus(es) and SIP renewals in excess of such limitation, Combined shall release
for payment to the Employee the excess portion of such bonus(es) and SIP
renewals. The amount deferred under this Agreement is hereinafter referred to as
the “proceeds”.

 

2.                               Interest.

 

a.                  During the Accumulation Period.   As of December 31, 1983,
interest shall be credited with respect to the amount deferred under this
Agreement for the number of full calendar months remaining in the Accumulation
Period after the date(s) on which the bonus(es) and SIP renewals become payable
at an annual rate as determined by averaging the one year Treasury bill yield as
published by the Federal Reserve Bank of St. Louis on a bank discount basis
through the secondary market for such months comprising the Accumulation Period.

 

b.                 After the Accumulation Period.   Commencing on January 1,
1984, the proceeds of this Agreement shall bear interest compounded
semi-annually at an annual rate determined as of July 1st and January 1st of
each year by averaging the one year Treasury bill yield as published monthly by
the Federal Reserve Bank of St. Louis on a bank discount basis through the
secondary market for the last 6 months immediately prior thereto.

 

 

--------------------------------------------------------------------------------


 

3.                              Payment of Proceeds.  The proceeds payable to
the Employee personally shall be paid in a lump sum.

 

The date of payment of the proceeds shall be the first to occur of the
following:

 

a.                               January 1, l988; (or upon termination of
employment with Combined if later;) or

 

b.                               30 days following the death of the Employee.

 

Notwithstanding anything herein contained to the contrary, the Executive
Committee of the Board of Directors of Combined shall have the right in its sole
discretion to alter the manner of payment or accelerate the date of payment.

 

4.                               Beneficiary The proceeds of this Agreement
payable on the death of the Employee or unpaid at the death of the Employee
shall be paid in a lump sum to the beneficiary designated in writing by the
Employee.  If no beneficiary is so designated, payment will be made to the
employee’s estate. The Employee may change the designated beneficiary of this
Agreement by filing with Combined notice of such change.

 

5.         Miscellaneous.

 

a.                      Nothing contained in this Agreement shall be construed
as conferring upon the Employee the right to continue in the employ of Combined
as an executive or in any other capacity.

 

b.                     The proceeds of this Agreement are to be paid from
general corporate funds.

 

c.                      The right to receive payment hereunder is personal,
nonassignable and nontransferrable.

 

d.                     This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois.

 

IN WITNESS WHEREOF, the parties on the date first above written have executed
this Agreement.

 

COMBINED INSURANCE COMPANY OF AMERICA

 

ATTEST:

 

 

 

 

By

/s/ ILLEGIBLE

 

 

 

 

 

 

By

/s/ Richard M. Ravin

 

 

Richard M. Ravin

 

 

 

 

--------------------------------------------------------------------------------
